Title: To Thomas Jefferson from John Barnes, 9 February 1801
From: Barnes, John
To: Jefferson, Thomas



Geo: Town, 9th feby, 1801—

It Occurs, to J Barnes, that the salaries or Compensations are all regularly Accounted for—and Warrants issued therefor, immediately After, 31st. Mar: 30th June. 30th sepr & 31st decr. And that, in Case any One Office, is closed—or Vacated—by death, resignation—or removal, &c. each Accot. is made up, to the day it happens—but the Accot. is not Usually passed—untill the expiration of the Quarterage.
In like Manner, when an Office—commencing—viz—As that of the 4th: March—By removal from another the former a/c will be made up—at the End of the Qr. viz from 31st. Decr: to 3d. March—the Other a/c commencing—4th March, will be made Up—to 31st Mar: seperately, and the two Warrts. issued immediately After—in Manner following viz. for 2 Mos: & 3 days,


Compensation, from 31st. decr to 3d. Mar a $5000. is
875.



And from the 3d, Mar to 31st: do is 28 days 25,000
1875.





$2750.


J Barnes beg leave to Assure you—his resources—are Amply. sufft: for any present demands you may have Occasion for—exclusive of Mr Sts: $1700-lodged in Bank of Columbia and Genl K600 & upwds. as well P.Ms: $567. in Bank US.—at your Order.
Under these circumstances, JB. intreat you wd: not hesitate a moment—in addressing any Order, you may Occasionaly require—as no possible inconveniency can intervene. in preference to any other expedient—unless you may, please—to direct Otherwise—
